Citation Nr: 0735358	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-08 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability.

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1962 to March 1964.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in January 2004, of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2004, the veteran withdrew his appeal on the claim 
for increase for his back disability.  

In his substantive appeal, received in March 2004, the 
veteran raised the claim for an earlier effective date for 
the grant of service connection for the low back disability, 
which is referred to the RO for appropriate action. 


FINDINGS OF FACT

1. The veteran's service-connected disabilities are: a low 
back disability, rated 60 percent, bilateral hearing loss, 
rated 20 percent, and tinnitus, rated 10 percent; the 
combined disability rating is 70 percent.  

2. The service-connected disabilities do not preclude the 
veteran from securing or following a substantially gainful 
occupation.


CONCLUSION OF LAW

The criteria for a total disability rating for compensation 
based on individual unemployability are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.16 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim. 


Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided a pre-adjudication VCAA notice by letter, 
dated in September 2003.  The veteran was notified of the 
evidence needed to substantiate the claim for, namely, that 
the service-connected disabilities were of such severity that 
it precluded him from working.  The veteran was informed that 
VA would obtain VA records, and records of other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records, 
or with his authorization VA would obtain any such records on 
his behalf.  The notice included the general provision for 
the effective date of the claim.

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); 

of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (38 C.F.R. 
§ 3.159 notice); and of Dingess v. Nicholson, 19 Vet. App. 
473 (notice of the elements of the claim, except for the 
degree of disability assignable).  

To the extent that VCAA notice pertaining to degree of 
disability was not provided,  as the claim is denied, no 
disability rating can be assigned as a matter of law and 
therefore there is no possibility of any prejudice to the 
veteran with respect to this limited VCAA content error.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained VA records and 
Social Security Administration (SSA) records.  The veteran 
was afforded a VA examination in October 2003.  As the 
veteran has not identified any additional evidence pertinent 
to the claim and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Rating Policy 

A total disability rating may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as the result of service-connected disabilities.  

If there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16.

While the veteran may be unemployed, the dispositive issue is 
whether he is capable of performing the physical and mental 
acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Factual Background

The veteran's service-connected disabilities are: a low back 
disability, rated 60 percent, bilateral hearing loss, rated 
20 percent, and tinnitus, rated 10 percent; the combined 
disability rating is 70 percent. 

Records of the Social Security Administration disclose that 
the veteran was awarded disability benefits, beginning April 
2001, for a back disability and hearing loss, both of which 
are service-connected disabilities.  

On a state physical examination for disability conducted in 
August 2002, the veteran complained of constant back pain, 
loss of sensation and numbness in the left thigh.  The 
veteran stated that he can not sit, walk, or stay in the same 
position for more than 10 minutes without pain.  The 
pertinent findings were forward flexion to 40 degrees, 
extension to 10 degrees, and lateral flexion to 10 degrees 
without tenderness.  The straight leg raising test was 
positive at 30 degrees with pain.  The veteran had no 
difficult with tandem walking and he did not use an assistive 
device.  He had moderate difficulty with waking on his heels 
and toes and severe difficulty squatting and rising and 
hopping on one leg.  The impression was significant lower 
back pain with significant nerve impingement on the left leg. 

On VA examination in June 2003, the veteran complained of 
numbness and radiating low back pain, which was aggravated by 
prolonged sitting, standing walking and lifting over 5 to 10 
pounds.  

History included an industrial work-related injury in 1975, 
resulting in osteotomies, and in 1993 a laminectomy and a 
discectomy were performed.  The pertinent findings were 
forward flexion to 50 degrees and extension to 20 degrees 
with pain and lateral flexion and rotation, right and left, 
to 20 degrees.  Sensory perception over the left 
anterolateral thigh was absent.  The assessment was constant 
pain with recurrent radicular pain in the left lower 
extremity. 

In his claim for a total rating, received in September 2003, 
the veteran stated that he lasted worked in 2001, that he had 
work experience as a truck driver and nurse's aid, and that 
he had a general education diploma or GED. 

On VA examination in October 2003, the veteran complained of 
numbness and radiating pain.  The examiner noted that the 
veteran walked 30 to 40 minutes three times a day and that he 
kept active as best he could, knowing that he could rest at 
any time.  The examiner reported that the veteran walked with 
a cane for balance and stability and that range of motion of 
the back was the same as it was on VA examination in June 
2003.  The examiner found no evidence of atrophy.  The 
examiner expressed the opinion that the veteran 
unquestionably could do sedentary work, but the veteran chose 
not to do this type of work.  

On VA audiology examination in October 2003, the audiologist 
reported that the veteran with hearing aids could function in 
a variety of vocations but he should avoid highly noisy 
situations.  

In a statement, received in March 2004, the veteran stated 
that he could not sit longer than 5 to 6 minutes, that the 
spasms in his left leg have increased, and that he was unable 
to walk long distances.  

On examinations by a private physician in February 2004 and 
September 2004, the veteran complained of low back pain with 
occasional pain into the left lower extremity.  In September 
2004, the examiner noted that the veteran had good reflexes, 
strength and sensation, except for diminished sensation in 
the left anterolateral thigh. 

In a statement in March 2005, the veteran's representative 
argued that the veteran was a truck driver and sedentary 
employment was not an option.  

Analysis

With a 60 percent rating for a low back disability and two 
other compensable disabilities with a combined rating of 70, 
the veteran meets the schedular requirements of 38 C.F.R. § 
4.16(a).  The remaining question is whether the veteran is 
unemployable by reason of his service-connected disabilities.  

Consideration may be given to a veteran's level of education, 
employment history, and vocational training, in arriving at a 
conclusion, but not to his age or the impairment caused by 
any nonservice-connected disability.  
38 C.F.R. §§ 4.16, 4.19.

In this case, as for the veteran's service-connected hearing 
loss and tinnitus, on VA audiology examination in October 
2003, the audiologist reported that the veteran could 
function in a variety of vocations with hearing aids, but he 
should avoid highly noisy situations.  Wearing hearing aids 
in a less than noisy environment is realistic and within the 
veteran's physical capabilities and the degree of impairment 
due to hearing loss and tinnitus does not preclude the 
veteran from securing or following a substantially gainful 
occupation, considering the veteran's level of education and 
work experience.   

As for the low back disability, on VA examination in October 
2003, the examiner expressed the opinion that the veteran 
unquestionably could do sedentary work, but the veteran chose 
not to do this type of work.  And while the veteran has work 
experience as a truck driver and nurse's aid, the type of 
work for which he is no longer suitable, neither the findings 
by VA nor by a private physician support a finding that the 
low back disability in combination with hearing loss and 
tinnitus is of such severity as to preclude substantially 
gainful employment in a less physical demanding occupation, 
considering the veteran's level of education and work 
experience, that is, sedentary employment as expressed by the 
VA examiner. 
 
And although the veteran has not worked since 2001 because he 
is receiving Social Security disability benefits, being 
unemployed does not equate to unemployability of the purpose 
of a total rating under 38 C.F.R. § 4.16.  Also the finding 
of disability by the Social Security Administration is not 
binding on VA as VA's determination of unemployability is 
governed by 38 C.F.R. § 4.16.  

After a thorough review of the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
the claim for a total disability rating as the evidence does 
not demonstrate that the veteran is unable to secure or 
follow a substantially gainful occupation such as a sedentary 
occupation due to his service-connected disabilities.  


ORDER

A total disability rating for compensation based on 
individual unemployability is denied.



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


